DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-finale rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 16 element limitations, or the combination of all claim 25 element limitations.  Specifically, in regard to claim 16 the prior art of record at least does not expressly teach the concept of the comparison circuit is configured for comparing a preset capacitance with a capacitance of the sensing capacitor in the touch screen at a current frequency point to obtain the comparison result, and feeding the comparison result back to the calibration circuit, so that the capacitance of the sensing capacitor is calibrated to a capacitance that matches with the current frequency point.  In addition, in regard to claim 25 the prior art of record at least does not expressly teach the concept of collecting a capacitance of a sensing capacitor in the touch screen at each of the various frequency points; and 4Attorney Docket: 35702U Application No: 16/062,953 Responsive To The Office Action mailed on January 4, 2021 calibrating a capacitance of the sensing capacitor at a current frequency point to a capacitance that matches with the current frequency point, by compensating the sensing capacitor according to a difference between a preset capacitance and the capacitance of the sensing capacitor at the current frequency point.  Therefore, independent claim 16 and 25 contain allowable subject .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621